ROBERTS, J.,
dissenting.
I dissent because I do not find the facts of this case distinguishable from those in Birge and Birge, 34 Or App 581, 579 P2d 297 (1978), wherein we concluded that father’s interference with visitation was designed to alienate the children from their mother and amounted to a change of circumstances sufficient to justify a change of custody for the protection of the child’s best interests.
Further, the record here shows a great improvement in father’s stability and ability to care for the children since the time of the dissolution. Such an improvement will be viewed as a change of circumstances which justifies a change where the change is *203in the best interests of the child in light of all of the evidence. Greisamer and Greisamer, 276 Or 397, 555 P2d 28 (1976).
In this case, father’s improvement alone would not justify the change, since mother seems generally to be a fit parent. However, the acrimonious situation created by mother’s refusal to allow visitation combined with father’s current ability to care for the children, convince me that it is in the best interests of the children to move them to father’s care.1
I would affirm the opinion of the trial court.

I note also that the children have been in the father’s custody as the trial judge ordered an immediate transfer of custody. We stated in Niedert and Niedert, 28 Or App 309, 559 P2d 515 rev den (1977), that the wiser course is generally to stay the transfer of custody to avoid unnecessary emotional costs to the children from moving them back and forth. However, that was not done here.